MEMORANDUM **
Admission of Exhibits 10A and 12 was not violative of 8 C.F.R. § 1240.7. The documents were probative and their admission fundamentally fair, so reliance on them was appropriate under Espinoza v. INS, 45 F.3d 308, 310 (9th Cir.1995). Nevertheless, the deficiencies relied upon by the BIA and IJ regarding Chyzhyk’s testimony, such as whether the location was Yanka Kupala Park or Independence Square, who spoke at the rally, and the extent of her participation in the Young Social Democrats, are not cogent enough to constitute a valid ground upon which to base a finding that she was not credible. See Stoyanov v. INS, 172 F.3d 731, 736 (9th Cir.1999). Further, these minor inconsistencies do not relate to the basis of Chyzhyk’s “alleged fear of persecution” nor do they “reveal anything about [her] fear for [her] safety.” Mendoza Manim-bao v. Ashcroft, 329 F.3d 655, 660 (9th Cir.2003). Accordingly, the petition is GRANTED and we REMAND so that the BIA and the IJ may reassess credibility on whatever other grounds may appear to them to be established on the record or, if credibility is established, to proceed as appropriate with the application.
GRANTED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.